PER CURIAM:
The petitioners were granted a one-year experimental period for the modification of canons 3A(7) and 3A(8) of the Utah Code of Judicial Conduct,1 which prohibit “broadcasting, televising, or recording in the courtroom and areas immediately adjacent thereto during sessions of court or recesses between sessions” and “taking photographs (including motion picture and videotape),” respectively. Those canons were suspended only with respect to proceedings in the Supreme Court. The petitioners have asked for a one-year extension of that ruling, and this Court hereby grants said extension. The guidelines set forth in In *461re Society of Professional Journalists2 shall remain in full force and effect.

. In re Society of Professional Journalists, 727 P.2d 198 (Utah 1986).


. Id. at 200.